         Case
         Case 1:17-cv-05083-PGG
              1:17-cv-05083-PGG Document
                                Document 127
                                         126 Filed
                                             Filed 06/22/20
                                                   05/22/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 8
                                                                      4




                                                                        May 22, 2020
                                                          The parties' settlement agreement is approved by the
Via ECF                                                   Court.

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007
                                                            June 22, 2020
                                Re:     Stolarik v. The New York Times Company, et al.
                                        Civil Case No. 17 Civ. 5083 (PGG)__________

Dear Judge Gardephe:

        This firm represents Plaintiff Robert Stolarik (“Plaintiff” or “Stolarik”) in the above-
captioned matter. Plaintiff writes with the consent of Defendants to request that the Court
approve the parties’ settlement of Plaintiff’s Fair Labor Standards Act (“FLSA”) claims, as
reflected in the agreement attached as Exhibit A (“the FLSA Agreement”), as “fair and
reasonable” under Cheeks v. Freeport Pancake House Inc., 795 F.3d 199 (2d Cir. 2015). 1
        In the FLSA Agreement, Plaintiff has agreed to settle his wage claims against Defendants
under the FLSA and the New York Labor Law (“NYLL”). The Parties and their counsel have
considered that the interests of all concerned are best served by compromise, settlement and
dismissal of these claims with prejudice, in exchange for consideration as set forth in the FLSA
Agreement. The FLSA Agreement is the result of an arms-length negotiation between the
parties that comes on the heels of years of litigation, with an eye towards bringing this matter to
a close and avoiding further complex and costly litigation. The proposed settlement would
award Plaintiff a total of Thirty Thousand Dollars ($30,000.00) to settle his claims under both
the FLSA and the NYLL.


1
 The parties have separately (and privately) resolved Plaintiff’s remaining claims, the settlement of
which do not require Court approval. Pending the Court’s approval of the settlement of Plaintiff’s FLSA
claims, the parties have submitted herewith a stipulation of dismissal of this action under FRCP 41(a).
        Case
        Case 1:17-cv-05083-PGG
             1:17-cv-05083-PGG Document
                               Document 127
                                        126 Filed
                                            Filed 06/22/20
                                                  05/22/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 8
                                                                     4




       I.       Statement of the Case
        Plaintiff Robert Stolarik provided photography services for The New York Times (the
“Times”) for over a decade. Stolarik alleged that he was misclassified as an independent
contractor rather than an employee. Stolarik alleged that he often worked in excess of forty
hours per week, and his claims for overtime pay under the FLSA and NYLL are premised on this
misclassification. Specifically, Stolarik alleged that from 2004 to 2012, he worked full-time for
The Times, generally being on assignment more than 250 days per year and often working more
than eight hours a day and more than forty hours per week. Stolarik alleged that in some
instances, he worked for The Times for 28 days or more in a row without one day off. Stolarik
alleged that he was not paid an overtime rate for his hours worked over forty hours per week.
         Stolarik further alleged that The Times exercised significant control over his work,
including that The Times gave assignments to Stolarik and directed Stolarik on what to shoot,
when to shoot, where to shoot, and how to shoot, in the same manner and direction as was given
to staff photographers. Stolarik also alleged that he was held out as a New York Times
photographer in a variety of contexts, encouraged and supported by his editors to acquire and use
credentials reflecting his work on behalf of The Times.
        Defendants denied Stolarik’s claims on the basis that Stolarik was, at all times, an
independent contractor and properly classified as such, and was never an employee of The
Times. . The Times further argued that even if Plaintiff were found to be an employee of The
Times for purposes of the NYLL, he would be exempt from the overtime requirements of that
law as a creative professional. 12 N.Y.C.R.R. § 142-2.14.
       II.      Fairness and Reasonableness of the Settlement
        As noted above, the proposed FLSA Agreement concerning Plaintiff’s overtime claims is
attached hereto as Exhibit A. The settlement sum for the claims released therein is $30,000, with
33.33% of that sum to be awarded as attorneys’ fees and costs. Under Cheeks and its progeny, a
court should consider the totality of the circumstances, including but not limited to the below
factors, in determining whether a proposed settlement is fair and reasonable:
             (1) the plaintiff’s range of possible recovery; (2) the extent to which ‘the
             settlement will enable the parties to avoid anticipated burdens and expenses in
             establishing their respective claims and defenses’; (3) the seriousness of the
             litigation risks faced by the parties; (4) whether ‘the settlement agreement is
             the produce of arm’s-length bargaining between experienced counsel; and (5)
             the possibility of fraud or collusion.
Garcia v. 120 MP, LLC, 2020 U.S. Dist. LEXIS 42700 at *1-2 (S.D.N.Y. Mar. 11, 2020)
(citing Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)).
        In this case, as a preliminary matter, the “agreement is the product of arms-length
bargaining between experienced counsel” and involves no “possibility of fraud or
collusion.” Id. This is apparent based on the history of this litigation, involving
         Case
         Case 1:17-cv-05083-PGG
              1:17-cv-05083-PGG Document
                                Document 127
                                         126 Filed
                                             Filed 06/22/20
                                                   05/22/20 Page
                                                            Page 3
                                                                 3 of
                                                                   of 8
                                                                      4




numerous discovery disputes, resulting in extensive litigation. This FLSA Agreement
was achieved only after years of depositions and document exchange.
        The Complaint alleges that Plaintiff was denied overtime pay as a result of his
having been misclassified as an independent contractor. Under the FLSA and the NYLL,
employees (but not independent contractors) are entitled to one-and-a-half times their
regular rate of pay for hours worked in excess of 40 hours per week. To succeed on his
FLSA and NYLL claims, then, Plaintiff would first have to succeed on his
misclassification claim.
        Plaintiff’s lower range of recovery is $0. In the upper range of recovery, Plaintiff
could expect to recover two years of overtime pay under the FLSA, or three years of pay
if Defendants’ conduct was determined to be willful. Three years of overtime pay for
Plaintiff is estimated at approximately $10,000, including liquidated damages. Under the
NYLL, Plaintiff can recover six years of overtime pay, estimated at approximately
$70,000, including liquidated damages. In addition, Plaintiff has argued that he would be
entitled to equitable tolling of his overtime claims, based on Defendants’ failure to post
the required notice of overtime pay rights tolling the FLSA statute of limitations. See Asp
v. Milardo Photography, Inc., 573 F. Supp. 2d 677 (D. Conn. 2008).
        This is a fair and reasonable settlement under the circumstances. There was a
significant likelihood that Plaintiff would have been found to not be misclassified under
either the FLSA or NYLL or to be an exempt creative professional under the NYLL,
therefore unable to recover any amount. By resolving these claims, Stolarik is
guaranteed to receive some amount, and will do so without the burden and expense of
discovery and protracted litigation. By resolving the claims at this time, Defendants also
avoid a costly, time-consuming litigation.
       III.    Attorneys’ Fees
         The parties ask the Court to award a modest $10,000 in attorneys’ fees and costs
to settling plaintiffs, which is approximately 33.33% of the total settlement amount. This
is in accordance with Plaintiff’s retainer agreement.
        The attorneys’ fees and costs of $10,000 are reasonable in that they constitute one
third of Plaintiff’s recovery, and reflect only a fraction of the time billed for researching
Plaintiff’s FLSA and NYLL claims, preparing and filing the original and amended
complaints, engaging in motion practice, conducting discovery, and negotiating a
resolution of these claims. Plaintiff’s counsel estimates that counsel spent approximately
one-third of total time billed on Plaintiff’s misclassification and overtime claims,
although it is difficult to calculate the exact percentage of time spent on each claim with
precision.
        The amount provided to Plaintiff’s counsel under the FLSA Agreement is also
well within the range of fees typically awarded in cases in this Circuit, and well below
Plaintiff’s attorneys’ lodestar on the released claims.
        Case
        Case 1:17-cv-05083-PGG
             1:17-cv-05083-PGG Document
                               Document 127
                                        126 Filed
                                            Filed 06/22/20
                                                  05/22/20 Page
                                                           Page 4
                                                                4 of
                                                                  of 8
                                                                     4




       IV.    Conclusion
       In light of the foregoing, the parties jointly request that the Court approve the
terms of the agreed upon settlement as memorialized in the FLSA Agreement. We thank
the Court for its attention to this matter.




                                                                  Respectfully submitted,
                                                                  /s/ Lee F. Bantle
                                                                  Lee F. Bantle


cc: All counsel of record (via ECF)




116228179v2
 Case1:17-cv-05083-PGG
Case  1:17-cv-05083-PGG Document
                         Document126-1
                                  127 Filed
                                       Filed06/22/20
                                             05/22/20 Page
                                                       Page51ofof84
 Case1:17-cv-05083-PGG
Case  1:17-cv-05083-PGG Document
                         Document126-1
                                  127 Filed
                                       Filed06/22/20
                                             05/22/20 Page
                                                       Page62ofof84
 Case1:17-cv-05083-PGG
Case  1:17-cv-05083-PGG Document
                         Document126-1
                                  127 Filed
                                       Filed06/22/20
                                             05/22/20 Page
                                                       Page73ofof84
 Case1:17-cv-05083-PGG
Case  1:17-cv-05083-PGG Document
                         Document126-1
                                  127 Filed
                                       Filed06/22/20
                                             05/22/20 Page
                                                       Page84ofof84
